Citation Nr: 0735392	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension. 

2.  Entitlement to an initial compensable evaluation for 
large cell lymphoma-non-Hodgkin's type.

3.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus. 

4.  Entitlement to service connection for a sleep disorder, 
claimed as lack of sleep due to service-connected scar, 
residuals of surgical excision of large cell lymphoma. 

5.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  He served in the Republic of Vietnam from July 7, 1968 
to August 21, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO, in part, granted 
service connection for type II diabetes mellitus, due to 
Agent Orange exposure, hypertension and large cell lymphoma, 
non-Hodgkin's type; disability ratings of 20 and zero percent 
were assigned, respectively, effective July 24, 2003.  By 
that same rating action, the RO also denied service 
connection for lack of sleep due to scar and Hepatitis C.  

In a May 2005 rating action, the RO proposed to sever service 
connection for hypertension.  The RO also denied service 
connection for cancer of the oropharynx (claimed as squamous 
cell carcinoma.)  The veteran was informed of the RO's 
decision that same month.  He did not appeal.  Thus, the May 
2005 rating action-with regards to the denial of cancer of 
the orpharynx-became final.  38 U.S.C.A. § 7105 (West 2002);  
38 C.F.R. § 20.202 (2007).  Therefore, in the decision below, 
consideration of the claim for service connection for large 
cell lymphoma-non-Hodgkin's type excludes consideration of 
cancer of the oropharynx. 

By a February 2006 rating action, the RO severed service 
connection for hypertension.  The veteran was informed of the 
RO's decision that same month.  There is no indication that 
he submitted a notice of disagreement with that decision.  In 
written argument presented to the Board in October 2007, the 
veteran's representative maintained that service connection 
for hypertension should be restored.  His contentions could 
be construed as alleging clear and unmistakable error in the 
February 2006 decision.  This issue is inextricably 
intertwined with the issue of entitlement to a higher initial 
evaluation for hypertension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type 2, requires the use 
of oral hypoglycemic agents and a restricted diet; and 
regulation of activities, it does not require insulin and has 
not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions which required hospitalization or 
frequent visits to a diabetic care provider.  

2.  The veteran's last chemotherapy for large cell lymphoma, 
non-Hodgkin's type was in the 1990's; his Non-Hodgkin's 
lymphoma is currently in remission. 

3.  A current sleep disorder, claimed as lack of sleep, has 
not been demonstrated.

4.  Hepatitis C is unrelated to the veteran's active military 
service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type 2, for have not been met.  
38 U.S.C.A. §§ 1155, 5013, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for an initial compensable rating for large 
cell lymphoma, non- Hodgkin's type have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.117, 
Diagnostic Code 7715 (2007).

3.  A sleep disorder, claimed as lack of sleep, due to 
service-connected scar, residuals of surgical excision of 
large cell lymphoma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2007)); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  

This appeal arises, in part, from disagreement with initial 
rating following the RO's grant of service connection for 
hypertension, diabetes mellitus, type 2 and large cell 
lymphoma, non-Hodgkin's type.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, any 
deficiency in the VCAA notice is not prejudicial and further 
VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet App 
112 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  

Regarding the appeals of initial evaluations, The United 
States Court of Appeals for the Federal Circuit has also held 
that additional VCAA notice is not required when there is an 
appeal from the initial grant of service connection.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, once the 
RO awarded service connection for hypertension, diabetes 
mellitus, type 2 and large cell lymphoma, non-Hodgkin's' 
type, additional notice was  not required. 

As the claims for service connection for sleep disorder, 
claimed as lack of sleep  due to service-connected scar, 
residuals of surgical excision of large cell lymphoma and 
Hepatitis C are being denied, no effective dates or ratings 
are being set, and the lack of notice as to these elements is 
not prejudicial.

In a November 2003 letter, VA informed the veteran of the 
criteria that he needed to demonstrate in order to prevail on 
the aforementioned service connection claims.  He was asked 
to submit or identify evidence relevant to his claims, 
including clinical evidence from a doctor (private or VA) 
reflecting that they were caused or aggravated by a disease 
or injury during military service. 

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA outpatient treatment records and 
examination reports, or relevant records held by any 
government agency.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  Thus, the discussion contain in the November 
2003 letter furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his service-connection claims. 

The RO's November 2003 letter informing the veteran of the 
notice required by the VCAA was provided before the RO 
adjudicated the service connection claims on appeal in April 
2004.  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

With regards to the initial evaluation and service connection 
claims currently on appeal, the duty to assist has been 
fulfilled.  To this end, VA has secured all identified VA and 
private post-service treatment records that are pertinent to 
the initial evaluation and service-connection claims on 
appeal.  VA examined the veteran in February 2005 to 
determine the nature and etiology of the claimed disabilities 
on appeal, except for a sleep disorder.  Copies of the 
foregoing VA examination report have been associated with the 
claims file.

The veteran has not been afforded a VA examination to 
evaluate the etiology of any current sleep disorder, claimed 
as lack of sleep as due to due to service-connected scar, 
residuals of surgical excision of large cell lymphoma.  As 
there is no evidence of a current disability or signs and 
symptoms of a disability, an examination is not required.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
VA examination is not necessary.  See Wells v. Principi, 326 
F. 3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Disability Evaluations Claims

General Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155;
 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Because the veteran is appealing initial ratings assigned to 
service-connected hypertension, diabetes mellitus, type 2, 
(20 percent) and large cell lymphoma, Non-Hodgkin's type 
(noncompensable), it must be determined whether he is 
entitled to increased evaluations for separate periods based 
on the facts found during the appeal period. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

1.  Diabetes Mellitus

By an April 2004 rating action, the RO granted service 
connection for diabetes mellitus; an initial 20 percent 
rating was assigned July 24, 2003.  By a February 2006 rating 
action, the RO determined that clear and unmistakable error 
had been committed in establishing an effective date of July 
24, 2003 for the award of service connection for diabetes 
mellitus; an effective date of July 24, 2002 was assigned.

Under the rating criteria for diabetes mellitus, the next 
higher evaluation, 40 percent, is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A 100 percent is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, a restricted diet, 
and the regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Private treatment records, dated from 1991 to 1992, reflect 
that the veteran's diabetes was well-controlled with oral 
agents (i.e., medication, Micronase) and a restricted diet.  
He indicated that he had resumed full-time employment at a 
beer distributor, which included some heavy lifting (see, 
treatment records, submitted by Dana-Farber Cancer Institute, 
received by the RO in January 2004.) 

A September 2002 report reflects that the veteran injured 
both shoulders as a result of a fall secondary to low blood 
sugar (see, report, prepared and submitted by F. H. M. D.)  
The remaining private treatment records do not reflect that 
the veteran was on insulin for his type II diabetes mellitus.

In February 2005, the veteran underwent VA diabetes 
examination.  He reported that he was on oral medications 
(i.e., Metiformin and Glyburide) and a restricted diet for 
his diabetes mellitus (see, VA orthopedic examination report, 
dated in February 2005.  The veteran reported that he had 
fallen secondary to low blood sugar; in-patient treatment was 
solely for his right shoulder injury.  His medications did 
not include insulin.  

The examiner concluded that, at the most, the veteran's 
diabetes mellitus restricted his ability to drive at night 
and only mildly interfered with his ability to perform daily 
and recreational activities.  

The criteria for a 40 percent rating are conjunctive rather 
than disjunctive.  That is, each criterion must be met before 
that evaluation is warranted.  Camacho v. Nicholson, No. 05-
1394 (U.S. Vet. App. July 6, 2007).

The VA examination provides evidence of restricted 
activities, but also shows that insulin is not required.  
Because there is no evidence that the disability requires 
insulin, it does not meet or approximate the criteria for a 
40 percent rating.  38 C.F.R. § 4.7, 4.21.

There is also no evidence of exceptional factors such as need 
for frequent hospitalization or marked interference with 
employment.  The veteran is currently unemployed, but there 
is no evidence that the unemployment is related to diabetes, 
and the VA examiner found that the diabetes caused only mild 
interference with activities.  Referral for consideration of 
an extraschedular rating is therefore, not warranted.  
38 C.F.R. § 3.321 (2007),

3.  Non-Hodgkin's Lymphoma

The RO has assigned an initial noncompensable evaluation to 
the veteran's large cell lymphoma, non-Hodgkin's type under 
Diagnostic Code 7715, effective July 24, 2003.  The RO based 
its decision on private treatment records reflecting that in 
October 1990, the veteran was found to have had large cell 
lymphoma on his back between the shoulder blades, which had 
been excised and treated with radiation and chemotherapy.

Under Diagnostic Code, non- Hodgkin's lymphoma with active 
disease or during a treatment phase warrants a 100 percent 
evaluation.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by VA examination.  If 
there has been no local recurrence or metastasis, then a 
rating shall be based on residuals. 38 C.F.R. § 4.118, 
Diagnostic Code 7715.

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for 
diabetes mellitus.  In reaching the foregoing determination, 
the Board observes that a longitudinal review of the VA and 
private medical evidence to include, but not limited to a 
February 2005 VA examination report, reflects that the 
veteran's large cell lymphoma, non-Hodgkin's type was in 
remission.  Significantly, the February 2005 VA examination 
stated that the veteran's tumor had not reoccurred.  

As there is no evidence showing that the veteran's large cell 
lymphoma, non-Hodgkin's type, is currently active or that the 
appellant is receiving treatment, the preponderance of the 
medical evidence is against an initial compensable evaluation 
for the veteran's service-connected non-Hodgkin's lymphoma.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply. See 
38 U.S.C.A. § 5107(b).  

Marked interference with employment has not been shown or 
alleged and the disability has not required frequent periods 
of hospitalization.  To this end, the evidence reflects that 
the veteran is currently unemployed, but he has not 
attributed the unemployment to a service connected condition, 
and a March 2003, private treatment record indicates that he 
was cleared to return to work.  Thus, the criteria for 
referral for extraschedular consideration have not been met.  
38 C.F.R. § 3.321(b) (2007).


Conclusion

The Board has considered whether "staged ratings" are 
appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of diabetes mellitus 
and large cell lymphoma, non-Hodgkin's type under the rating 
schedule throughout the period since the effective dates of 
service connection, July 24, 2002 and July 24, 2003, 
respectively.  It does not support assigning different 
percentage disability ratings during the period in question.


III.  Service Connection Claims

Service Connection-general criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary Service Connection-criteria

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
38 C.F.R. § 3.310(b)).

1.  Sleep disorder manifested by lack of sleep as due to 
service-connected scar, residuals of surgical excision of 
large cell lymphoma

The initial question is whether the veteran currently has a 
sleep disorder manifested by lack of sleep.  The extensive VA 
and private in and outpatient and examination records show no 
such disability.  A January 1991 private treatment record 
reflects that the veteran complained of sleeplessness and was 
prescribed the medication, Halcion.  A sleep disorder 
manifested by lack of sleep was not recorded.  

While the veteran is competent to report current symptoms of 
a sleep disorder manifested by lack of sleep as due to 
service-connected scar; he has not done so.

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, a review of the extensive private and VA 
medical evidence is devoid of a current sleep disorder 
manifested by lack of sleep as due to service-connected scar, 
residuals of surgical excision of large cell lymphoma.  

As the preponderance of the evidence is against the 
aforementioned claim, there is no doubt to be resolved, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

2.  Hepatitis C

As noted above, in order to establish service connection for 
the claimed disability, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  The Board 
will address each element in turn.

With regard to element, current disability, (1) treatment 
records, dated in January and March 2003, submitted by Harte 
Medical Associates and received by the RO in April 2004, 
contain a diagnosis of Hepatitis C.  Thus, element (1) is 
satisfied.

With regard to element (2), in-service disease or injury, 
available service medical records, include a December 1970 
service enlistment examination report, reflecting that the 
veteran had tattoos on his right (two) and left (one) arms.  
A July 1969 report notes that the veteran was administered 
intravenous fluids (IV) for treatment related to viral 
gastroenteritis.  Tattoos and IV transmission are two of the 
medically-established methods of transmitting Hepatitis C.  
Thus, Hickson element (2) has been established.

With regard to element (3), there are private and VA opinions 
both for and against the veteran's claim, respectively.  In 
support of the veteran's claim, is a June 2004 opinion, 
prepared by the veteran's primary-care physician, R. W., D.O.  
Dr. R. W. wrote that while the etiology of the appellant's 
Hepatitis C was unknown, "it might have been (italics added 
for emphasis) contracted from blood transfusion or 
intravenous fluids and therapy while serving in Vietnam 
during military service." (see, June 2004 opinion, prepared 
by R. W., D.O.) 

In contrast to Dr. R.W.'s opinion, is a February 2005 VA 
opinion.  After a review of the entire claims file, to 
include service medical records, the VA examiner concluded 
that the veteran's Hepatitis C was less likely as not caused 
by, or a result, in-service IV treatment.  Rather, it was 
most likely caused by a result of his IV drug abuse (veteran 
was hospitalized at a VA facility for drug dependence from 
February to December 1973) and/or tattoos obtained prior to 
entering military service.  

The Board finds the VA examiner's February 2005 opinion to be 
more persuasive than that prepared by R. W., D.O.  In 
reaching the foregoing determination, the Board notes that 
the VA examiner reviewed the claims file and conducted a 
physical evaluation of the veteran prior to rendering his 
respective opinion.  In addition, in making his definitive-as 
opposed to R. W., D.O.'s speculative opinion- conclusion that 
the veteran's Hepatitis C was not likely to have its onset 
during military service, the VA examiner specifically 
addressed the veteran's pre and post-service Hepatitis C risk 
factors, i.e., lack of blood transfusions and tattoos on both 
arms and drug abuse, respectively (see, February 2005 VA 
hypertension examination report).  

The Court has previously held that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement. Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In Obert v. Brown, the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

The VA examiner's opinion is more definitive and detailed 
than that of R. W., D. O., which was speculative and devoid 
of any discussion of the veteran's pre- or post-service 
Hepatitis C risk factors (i.e., tattoos and drug abuse, 
respectively).  


Consequently, the Board finds than the preponderance of the 
evidence is against the claim for service connection for 
Hepatitis C. 






							(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied. 

An initial compensable evaluation for large cell lymphoma, 
Non-Hodgkin's type is denied. 

Service connection for a sleep disorder, claimed as lack of 
sleep as secondary to large cell lymphoma, non-Hodgkin's type 
is denied. 

Service connection for Hepatitis C is denied. 


REMAND

Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn "could render 
any review by this Court of the decision [on the other claim] 
meaningless and a waste of judicial resources," the two 
claims are inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Remand is appropriate to enable 
the claims to be readjudicated together. See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339-40 (1996). 

As noted above, the issue of entitlement a higher initial 
evaluation for hypertension is inextricably intertwined with 
the recently raised issue of whether the severance of service 
connection for hypertension was proper.

In view of the foregoing, it is necessary to REMAND this case 
for the following action: 

1.  The agency of original jurisdiction 
should adjudicate the claim of clear and 
unmistakable error in the February 2006 
rating decision that severed service 
connection for hypertension.  If a timely 
notice of disagreement is filed, the 
appellant and representative, if any, 
should be furnished with a statement of 
the case and given time to respond.

2.  If the appeal with regard to the 
initial evaluation of hypertension is not 
fully granted, issue a supplemental 
statement of the case before retuning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


